DETAILED ACTION
Claim Status
	Claims 1-20 are pending. Claim 21 is cancelled. Claims 8-20 are withdrawn. Claims 1-7 are under currently examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 October 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 2 is objected to because of the following informalities: “Proparagyl-l-Lysine” should read “Propargyl-l-Lysine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim is drawn to a cell comprising an orthogonal translation system comprising an orthogonal tRNA; wherein the orthogonal tRNA comprises an anticodon that corresponds to a stop codon and an unnatural amino acid-specific orthogonal amino-acyl-tRNA synthetase. The claim is further drawn to a vector comprising a promoter region operably linked to an open reading frame; wherein said promoter region has a transcriptional initiation rate between 1.0 and 10 mRNAs per second and a ribosome initiation rate between 1.0 and 4.5 ribosomes per second, and said open reading frame comprises at least one of said stop codon located within the first 240 bases or the first third of the open reading frame. The claimed “promoter region” is not limited to any particular structure; therefore, the claim is referring to the genus of any promoter region that has the required function. 
The specification adequately describes the promoter region OR2-OR1-Pr and two OR2-OR1-Pr promoter variants ([099]), but does not describe any other species or subgenera sufficiently enough to show possession of the genus of the claimed promoter region as a whole. The OR2-OR1-Pr promoter variants were OR2-OR1-Pr1 (SEQ ID NO: 4, [099]) and OR2-OR1-Pr-UTR3 (SEQ ID NO: 5, [099]). The SEQ ID NOs corresponding to the promoter regions vary between one another and the specification fails to disclose any shared sequences between the selected promoter regions’ sequences. 
The specification describes two OR2-OR1-Pr variants, but does not describe the structure required by the variants in order to elicit the required function of having a transcriptional initiation rate between 1.0 and 10 mRNAs per second, a ribosome initiation rate between 1.0 and 4.5 ribosomes per second, and an open reading frame of at least one stop codon located within the first 240 bases or the first third of the open reading frame. Although the specification does disclose corresponding SEQ ID NOs for each of the promoter region variants, it does not disclose any shared structural features of the promoter regions that would have been expected to be shared across the genus of the claimed promoter region exhibiting the claimed function. 
Prior to the effective filing date of the application, the structure of a promoter region that has a transcriptional initiation rate between 1.0 and 10 mRNAs per second and a ribosome initiation rate between 1.0 and 4.5 ribosomes per second was not well known. Seo (Seo, S., Yang, JS., Cho, HS. et al. Predictive combinatorial design of mRNA translation initiation regions for systematic optimization of gene expression levels. Sci Rep 4, 4515 (2014)) provides evidence to the unpredictability of the structure required by a promoter in order to elicit the claimed function. The paper is directed towards a study of promoters aimed at optimizing gene expression levels in Escherichia coli (i.e. a cell). The researchers of Seo state that although promoter engineering has been widely used to modulate gene expression at the transcriptional level, it is also necessary to control mRNA structural elements around the translation initiation region (TIR) including the 5’-untranslated region (5’-UTR) and 5’-proximal coding sequence of mRNAs (page 1). The researchers of Seo specifically point out the unpredictability of the promoter regions by stating that performing random mutagenesis of the 5’-UTR to investigate optimal expression levels without knowledge of mutations that specifically affect expression levels is impractical because it normally results in sampling of small range of solution space and requires exploration of exceedingly large libraries (page 1). The need for prior knowledge of specific mutations in order to elicit a particular expression level demonstrates the unpredictability of a promoter region’s ability to function as claimed. Furthermore, the need to explore large libraries in order to find mutations that specifically affect the promoter expression levels in E. coli demonstrates the poor understanding of promoters that function as claimed. 
Therefore, the levels of knowledge and skill in the art at the time of the effective filing date does not allow those skilled in the art to structurally envisage or recognize a promoter region that has a transcriptional initiation rate between 1.0 and 10 mRNAs per second and a ribosome initiation rate between 1.0 and 4.5 ribosomes per second because it is known that promoters tend to widely differ in both sequence and the respective function performed. Because the structure of the species within the claimed genus would be expected to vary unpredictably from the structure of the two promoter variants disclosed in the specification, the two promoter variants are not a representative number of species within the claimed genus. 
Because the two promoter variants are not representative of the entire claimed genus and the specification does not disclose structural features shared by members of the genus, the description of the two promoter variants does not show possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from other materials at the time of filing. 
Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to the full scope of claim 1. 

Regarding claims 2-6, since the claims are ultimately dependent on claim 1 and are not limited to the structure of the promoter region, the claims are rejected under 35 U.S.C. 112(a).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipper (Kipper K, et al. Application of Noncanonical Amino Acids for Protein Labeling in a Genomically Recoded Escherichia coli. ACS Synth Biol. 2016 Oct 24.233-255) in view of Terpe (Terpe K. Overview of bacterial expression systems for heterologous protein production: from molecular and biochemical fundamentals to commercial systems. Appl Microbiol Biotechnol. 2006 Sep; 72(2):211-22) and Brewster (Brewster, Robert C., et al. Tuning promoter strength through RNA polymerase binding site design in Escherichia coli. PLoS computational biology 8.12 (2012)).

Regarding claim 1, Kipper teaches an orthogonal translation system comprising a pyrrolysyl-tRNA / pyrrolysyl-tRNA synthetase pair (i.e. an unnatural amino acid-specific orthogonal amino-acyl-tRNA synthetase) used for encoding noncanonical (i.e. unnatural) amino acids at artificially introduced TAG stop codons (i.e. the orthogonal translation system has an anticodon corresponding to a TAG stop codon) (p. 233, see abstract). Kipper also teaches that the synthetase pair is under control of the arabinose inducible araBAD promoter and the gln S’ promoter (p. 235). 

Regarding claim 3, Kipper teaches that the pyrrolysyl-tRNA / pyrrolysyl-tRNA synthetase pair encodes noncanonical amino acids at artificially introduced TAG stop codons (p. 23, see abstract).

Regarding claim 4, Kipper teaches that the E. coli strain lacks the TAG-specific release factor RF1 (p. 233, see abstract).

Regarding claim 5, Kipper teaches that the E. coli strain lacks endogenous TAG codons (p. 233, see abstract)

Regarding claim 6, Kipper teaches that TAG stop codons were artificially introduced in a recoded E. coli strain (p. 233, see abstract).

	However, Kipper lacks the structure wherein a vector comprises a promoter with a transcriptional initiation rate between 1.0 and 10 mRNAs per second and a ribosome initiation rate between 1.0 and 4.5 ribosomes per second. 
	Terpe is drawn to study of promoter expression systems in E. coli. Terpe teaches how promoter strength is an important parameter for effective protein expression and codifies, in Tables 2a and 4, the effects of both weak and strong promoters in E. coli. Terpe, in these tables, teaches that too weak or too strong a promoter would impair expression levels of the desired transcript. 
	Brewer is drawn to a study for setting forth methods of fine-tuning promoters in E. coli. Brewers teaches that promoters created with a high specificity of gene expression levels can be transferred to an alternate regulatory context (p. 1, see abstract). Brewer also teaches that through their experimentation set forth in the paper, and means well known in the art, protein-DNA interactions can be predictably tuned via promoter engineering in order to achieve a particular level of gene expression (p. 7, see discussion). 
	Therefore, it would have been obvious to a person of ordinary skill in the art to have the orthogonal translation system as described by Kipper linked to an engineered promoter region having a transcriptional rate between 1.0 and 10 mRNAs per second and a ribosome initiation rate between 1.0 and 4.5 ribosomes per second. A person of ordinary skill in the art would have been motivated to do so in order to fine tune a promoter in such a way to ensure that expression levels of a target transcript are not impaired and are induced in a desirable fashion. A person of ordinary skill in the art would have a reasonable expectation of success because the act of engineering a promoter that has the desired function is known in the art. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipper (Kipper K, et al. Application of Noncanonical Amino Acids for Protein Labeling in a Genomically Recoded Escherichia coli. ACS Synth Biol. 2016 Oct 24.233-255) in view of Terpe (Terpe K. Overview of bacterial expression systems for heterologous protein production: from molecular and biochemical fundamentals to commercial systems. Appl Microbiol Biotechnol. 2006 Sep; 72(2):211-22) and Brewster (Brewster, Robert C., et al. Tuning promoter strength through RNA polymerase binding site design in Escherichia coli. PLoS computational biology 8.12 (2012)) as applied to claims 1 and 3-6 above, and further in view of Lammers (Lammers, Christoph, Liljan E. Hahn, and Heinz Neumann. "Optimized plasmid systems for the incorporation of multiple different unnatural amino acids by evolved orthogonal ribosomes." ChemBioChem 15.12 (2014): 1800-1804).

Kipper in view of Terpe and Brewster is directed towards an orthogonal translation system and renders obvious claims 1 and 3-6 as described above. Kipper in view of Terpe and Brewster lacks the composition wherein the unnatural amino acid is proparagyl-l-Lysine, but teaches that diverse noncanonical amino acids work robustly at artificially introduced TAG codons (p. 248, see conclusion).
Lammers is directed towards a study examining optimized plasmid systems for the incorporation of multiple different unnatural amino acids. Lammers teaches that Escherichia coli strains with reduced RF1 activity can be used to increase the efficiency of unnatural amino acid incorporation (p. 1800). Lammers further teaches the incorporation of propargyl-l-Lysine (PrK) via an orthogonal translation system that resulted in increased protein yield (p. 1803).
Therefore, it would have been obvious to a person of ordinary skill in the art to substitute the unnatural amino acid of the orthogonal translation system as described by Kippers in view of Terpe and Brewster with propargyl-l-lysine as described by Lammers. A person of ordinary skill in the art would have been motivated to do so in order to incorporate the desired unnatural amino acid (i.e. propargyl-l-lysine) into an orthogonal translation system. A person of ordinary skill in the art would have a reasonable expectation of success because Kipper in view of Terpe and Brewster teaches that a diverse selection of unnatural amino acids may be substituted into the orthogonal translation system. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipper (Kipper K, et al. Application of Noncanonical Amino Acids for Protein Labeling in a Genomically Recoded Escherichia coli. ACS Synth Biol. 2016 Oct 24.233-255) in view of Terpe (Terpe K. Overview of bacterial expression systems for heterologous protein production: from molecular and biochemical fundamentals to commercial systems. Appl Microbiol Biotechnol. 2006 Sep; 72(2):211-22) and Brewster (Brewster, Robert C., et al. Tuning promoter strength through RNA polymerase binding site design in Escherichia coli. PLoS computational biology 8.12 (2012)) as applied to claims 1 and 3-6 above, and further in view of Shin (Shin, G.Y.N Shin. (2012). Molecular programming with a transcription and translation cell-free toolbox: from elementary gene circuits to phage synthesis).

Kipper in view of Terpe and Brewster is directed towards an orthogonal translation system and renders obvious claims 1 and 3-6 as described above. Kipper in view of Terpe and Brewster lacks the composition wherein the promoter region comprises the OR2-OR1-Pr promoter region. 
Shin is directed towards a dissertation about molecular transcription programming tools. Shin states that the Pr promoter flanked by OR2 and OR1 (i.e. OR2-OR1-Pr) is a good regulator and a strong operator site when compared to other promoters used in the study (p. 24 and see Table 2.1 on p. 23). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to substitute the promoter region as described by Kipper in view of Terpe and Brewster with the OR2-OR1-Pr promoter as described by Shin. A person of ordinary skill in the art would have been motivated to do so in order to have access to a promoter that is both a good regulator and a strong operator site. A person of ordinary skill in the art would have a reasonable expectation of success because simple substitution of promoters is known in the art and should yield the predictable outcome of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE THOMAS REGA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636